B. F. SAFFOLD, J.
The questions at issue on error, in this case, are the same as those determined in the case of Free v. Howard, Adm’r, at the present term, except that, in the motion to quash the attachment, an additional ground is alleged, to-wit, that the cause for which it was issued is not embraced in the statute.
The affidavit states that the defendant “ is endeavoring fraudulently and clandestinely to dispose of his effects,” &c. This expresses the substance of the case prescribed in the 6th subdivision of section 2928 of the Revised Code.
The judgment is affirmed.